J.S15034/14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


IN THE INTEREST OF: N.D.B., A MINOR, :            IN THE SUPERIOR COURT OF
                                     :                 PENNSYLVANIA
                                     :
                                     :
APPEAL OF: A.A.B.                    :
                                     :
                                     :            No. 2011 MDA 2013


                Appeal from the Order Entered October 14, 2013
                In the Court of Common Pleas of Centre County
                 Civil Division No(s).: CP-14-DP-0000034-2012

BEFORE: BOWES, OLSON, and FITZGERALD,* JJ.

MEMORANDUM BY FITZGERALD, J.:                     FILED DECEMBER 19, 2014

        This case returns to this panel after we remanded for: (1) the trial

court to file a supplemental Pa.R.A.P. 1925(a) opinion addressing the

guardian ad litem’s opposition to the goal change; and (2) the guardian ad

litem to file an appellate brief in response to the trial court’s supplemental

Rule 1925(a) opinion. The trial court and guardian ad litem have done so.

        Appellant, A.A.B., (“Father”) appeals from the order entered on

October 14, 2013, in the Centre County Court of Common Pleas, changing

the permanency goal of N.D.B. (“Child”) (born in September of 2012) from

reunification to adoption. Father contends the court erred in changing the

placement goal because (1) he and K.S.P. (“Mother”) continued to make



*
    Former Justice specially assigned to the Superior Court.
J. S15034/14


progress in alleviating the conditions which led to the placement, (2) there is

a strong parent─child bond and (3) the guardian ad litem opposed the goal

change. We affirm.

      The trial court summarized the facts and procedural posture of this

case as follows:

         Centre County Children and Youth Services (“CYS”) has
         been involved with [Father] intermittently since June 10,
         1997, when the agency received a referral due to concerns
         that [Father] had been physically violent with his then
         infant son (A.A.B. born December 22, 1996). A.A.B. was
         placed, through an agreement with his parents, with his
         paternal grandparents. On September 9, 1998, the court
         determined that A.A.B. was no longer dependent, and
         since that time, A.A.B. has continued in the care and
         custody of his paternal grandparents. [Father’s] second
         son, J.M.B., was born on January 31, 1999, and is not in
         [Father’s] custody.     [Father] has not had significant
         periods of custody of J.M.B. for the majority of J.M.B.’s life.

            [Father] has a significant criminal history. [Father] has
         previously been charged with receiving stolen property,
         burglary, theft by unlawful taking, simple assault,
         harassment, marijuana─small amount personal use and
         use/possession      of   drug    paraphernalia,    recklessly
         endangering another person, fleeing or attempting to elude
         an officer, reckless driving, careless driving, and DUI:
         Controlled Substance. [Father] is currently incarcerated
         for violating his probation on the DUI charge by driving on
         a suspended license.

            [Father’s] wife, K.S.P. (“Mother”), is the biological
         mother of [Child]. CYS has been involved with [Mother]
         since the birth of her first child on November 10, 2006,
         and has previously placed her five older children in foster
         care. On October 7, 2008, [Mother’s] parental rights were
         involuntarily terminated to her oldest child, D.A., and he
         was adopted on November 20, 2008. Her parental rights
         were involuntarily terminated to her twins, D.H. and H.J.,
         on April 1, 2009, and the twins were adopted on June 24,


                                      -2-
J. S15034/14


           2009. On February 25, 2010, her parental rights were
           involuntarily terminated to Z.N., and Z.N. was adopted on
           April 16, 2010. On April 3, 2012, her parental rights were
           involuntarily terminated to E.I., her fifth child, and he was
           subsequently adopted on July 3, 2012.

               CYS became involved with the family once again upon
           learning that [Mother] was pregnant with N.D.B. due to
           concerns    stemming      from   the    agency’s   previous
           involvement with the family. The agency had concerns
           regarding [Father and Mother’s] mental and emotional
           limitations; substandard home conditions including
           overcrowding, an overabundance of pets, atrocious and
           lingering stench of body odor and ammonia, and no
           running water; financial troubles; transportation problems,
           poor parenting skills; relationship problems; and lack of
           cooperation with available support services. [Father and
           Mother] cancelled initial home visits scheduled in May and
           June 2012. After [Father and Mother] failed to appear for
           appointments, the case was closed in June 2012. On
           August 27, 2012, [Mother] contacted CYS and requested
           that a caseworker meet with her and [Father] to develop a
           plan for their unborn son. [Father and Mother] failed to
           appear at the scheduled meeting on September 6, 2012.
           [Father and Mother] did not return the caseworker’s calls
           until September 10, 2012. The home visit was scheduled
           for September 11, 2012, but was not completed because
           [Child] was born that day.

              On September 11, 2012, the Court granted CYS’s
           emergency petition for protective custody and ordered that
           [Child] be placed in foster care. The agency took custody
           of [Child] at the hospital.      A hearing was held on
           September 13, 2012. At that time, reunification services
           were initiated with Family Intervention Crisis Services
           (“FICS”). [Father and Mother] have also received services
           from Centre County Base Service Unit, Centre County WIC,
           Catholic Social Services, and Clear Concepts.          On
           September 19, 2012, after a dependency hearing, the
           Court declared [Child] a dependent child under the
           Pennsylvania Juvenile Act at 42 Pa.C.S. § 6302(1),[1]

1
    A dependent child is defined as



                                       -3-
J. S15034/14


         ordered that [Child] continue to remain in foster care, and
         ordered reunification. At review hearings on December 11,
         2012, March 5, 2013, and April 2, 2013, the court
         continued reunification efforts due to [Father and Mother’s]
         moderate compliance with [Child’s] permanency plan. A
         goal change hearing scheduled for July 8, 2013 was
         continued to October 14, 2013. On October 14, 2013,
         after the hearing, the Court ordered [Child’s] placement
         goal be changed from “Return Home” to “Adoption” due to
         [Father and Mother’s] failure to progress toward alleviating
         the   circumstances     that    necessitated   the  original
         placement.

Trial Ct. Op., 12/5/13, at 1-3.

      At the hearing on April 2, 2013, Lindsay Schreffler, the CYS

caseworker, testified. N.T., 4/2/13, at 3.2 She indicated that a hearing was

held on March 5, 2013 and continued until April 2, 2013. On April 2nd, CYS

requested that services with FICS end due to Father’s and Mother’s lack of



         A child who:

            (1) is without proper parental care or control,
            subsistence, education as required by law, or other care
            or control necessary for his physical, mental, or
            emotional health, or morals. A determination that there
            is a lack of proper parental care or control may be
            based upon evidence of conduct by the parent, guardian
            or other custodian that places the health, safety or
            welfare of the child at risk, including evidence of the
            parent's, guardian's or other custodian's use of alcohol
            or a controlled substance that places the health, safety
            or welfare of the child at risk[.]

42 Pa.C.S. § 6302(1).
2
  We note there are two transcripts in the certified record dated April 2,
2013. Instantly, we refer to the notes of testimony filed of record on
December 13, 2013.



                                    -4-
J. S15034/14


progress in meeting the goals set for them. Id. at 4-5. CYS also “requested

a three-month review to change the goal from return home to adoption.”

Id. at 5. Ms. Schreffler testified as follows:

         [Counsel for CYS]: You wrote that placement was due to
         [Mother and Father’s] mental and emotional limitations,
         substandard home conditions including overcrowding, and
         overabundance, atrocious, and lingering stench of body
         odor and ammonia and no running water, financial
         troubles, transportation problems, poor parenting skills,
         relationship problems, and lack of cooperation with
         available support services. I would like to know, since the
         time that you authored this review plan, which I believe
         was on September 11, 2012, we’re now almost a year
         later, what has transpired that makes those circumstances
         better?

         A: Throughout our work regarding [Child] with [Father and
         Mother], there were no issues as far as far as
         overcrowding in their [ ] home, or the animals. . . .
         However, the other issues as far as the parenting skills,
         concerns about the relationship, and lack of cooperation or
         support services have remained an issue.

                                   *    *    *

         Q: Tell me about [the] house . . . .

         A: . . . I have not been able to see the house during this
         review period.      And neither [Mother] nor [Father]
         contacted me, after leaving a voicemail, to see their home
         prior to court. When I did go to see their home to look
         over the heating issue in March, the heating registers were
         not appropriate that they had in the home. But I am not
         aware they have made those changes.

         Q: What are the circumstances now?          What are the
         circumstances for [Father]?

                                   *    *    *




                                       -5-
J. S15034/14


       A: There were concerns about past anger issues that
       resulted in criminal charges, use of drugs. Also, concerns
       with regard to [Father and Mother’s] relationship
       throughout the reunification process, and a concern
       whether or not he would be able to care for [Child], given
       that he has not provided care for a long period of time for
       his other two children.

                               *    *    *

       Q: You indicated that he has a history as well with regard
       to other children in his care. What does that mean?

       A: That is correct. He does not have custody of either of
       his two children, two sons, [A.A.B.] or [J.M.B.]. . . .

       Q: And why is that?

       A: I believe due to past custody issues and concerns about
       his ability to parent his children.

       Q: There is a history of [Father] having shaken baby
       problems; is that correct?

       A: That is correct. There was a report that he had been
       physically violent with [A.A.B.] back in, I believe, 1997 or
       ’98.

                               *    *    *

       Q: What has changed with respect to [Father]?        If you
       know.

       A: I am not aware of any changes within the last three
       months, if he has attended any of the counseling that was
       requested of him as part of reunification.      I haven’t
       received any documentation of attendance or completion
       of any programs.

       Q: How did he do with respect to the opportunity afforded
       to him for reunification services?

       A: He was not compliant with the request of reunification
       services. He did not complete any of the goals that were


                                   -6-
J. S15034/14


        asked of him by that program.      And he was not
        accountable for his behavior as far as drug use or
        parenting inabilities.

Id. at 8-9, 10-11, 12-13.

     Father testified at the hearing.

        [Counsel for Father]: When you were involved with [FICS],
        it sounds like you did not get along with the folks that you
        were assigned to?

        A: No.

                                 *      *   *

        Q: Did you ever register any official complaints with the
        FICS supervisors or CYS?

        A: Numerous times.

        Q: What would you tell them?

        A: I don’t know, I tell them a lot of different things over
        the past course of time.

        Q: What specifically about? Did you register complaints
        with CYS and/or with supervisors at FICS about how you
        proceed (sic) or how you felt you were being treated by
        the people assigned to you?

        A: No, it wasn’t CYS, it was FICS. I would file reports
        against the head person I can find, whoever it was. I
        would try to find whoever I could find and file a report and
        complain to them. I did, I complained. I complained to by
        governor and everybody.

        Q: What response, if any, did you get from the FICS
        supervisors about that, about your complaints?

        A: I’m stuck with these people.

                                 *      *   *



                                     -7-
J. S15034/14


         Q: And despite all that, did you attempt to do your best to
         cooperate and comply with the goals they set for you.

         A: Yes. I did everything they asked. I answered all their
         questions honestly. Even though I didn’t want to answer
         the questions, I was told I had to answer the questions, I
         answered them anyway.

Id. at 37, 38, 39.

      Sandra K. Richer testified at the hearing on October 14, 2013 that she

works for FICS and provides services for CYS. N.T., 10/14/13, at 49.

         [Counsel for CYS]: You began your services, I believe, in
         May of 2013?

         A: Yes, that’s correct.

         Q: And your role is after reunification ended as a result of
         this Court’s Order of April 20th of 2013 the responsibility
         of supervising visits fell to [CYS]?

            You filled that role even though you’re employed by
         FICS?

         A: Correct.

                                    *    *    *

         Q: You had eight visits?

         A: Actually, I’ve had ten visits now currently.

                                    *    *    *

         Q: Is [Child] old enough to walk at this point?

         A: He walks around the furniture. He pulls himself up, and
         he walks around the furniture.

         Q: What is the response of [Mother and Father] to that?




                                        -8-
J. S15034/14


         A: He doesn’t really get to do that much.            [Father]
         especially wants him to be on that blanket. . . .

         Q: Do you see them encouraging [Child] to move around;
         do (sic) see anything other than just the holding of the
         child at these visits?

         A: No.

                                  *    *    *

         [Counsel for Father]: Did [Father] or [Mother] ever
         indicate they wanted [Child] to stay on that blanket
         because of their concern about the condition of the floor?

         A: Yes.

Id. at 49, 57, 59, 74-75.

      “[A]fter the hearing, the Court ordered that [Child’s] placement goal

be changed from ‘Return Home’ to ‘Adoption’ due to [Mother’s and Father’s]

failure to progress toward alleviating the circumstances that necessitated the

original placement.” Trial Ct. Op. at 3. This timely appeal followed. Father

filed a simultaneous statement of errors complained of on appeal pursuant

to Pa.R.A.P. 1925(a)(2)(i) and the trial court filed a responsive opinion.

      Father raises the following issue for our review:3

            Did the lower court err in changing the placement goal
         from “Return Home” to “Adoption” where [Mother and
         Father] continued to make progress towards alleviating the

3
  We note that Father does not provide any legal authority in support of his
argument. See Pa.R.A.P. 2119(b). The “failure to develop an argument
with citation to, and analysis of, relevant authority waives that issue on
review.” Harris v. Toys “R” Us-Penn,Inc., 880 A.2d 1270, 1279 (Pa.
Super. 2005). However, because this defect does not impede our ability to
conduct appellate review, we decline to find waiver.



                                      -9-
J. S15034/14


        conditions which led to the placement of [Child] even after
        formal reunification services had ended, a strong parental-
        child bond existed and [Child’s] guardian ad litem strongly
        opposed the goal change as not being in [Child’s] best
        interests?

Father’s Brief at 7. We review dependency cases according to the following

standard:

        [T]he standard of review in dependency cases requires an
        appellate court to accept the findings of fact and credibility
        determinations of the trial court if they are supported by
        the record, but does not require the appellate court to
        accept the lower court’s inferences or conclusions of law.
        Accordingly, we review for an abuse of discretion.

                                 *     *      *

        . . . [A]ppellate courts must employ an abuse of discretion
        standard of review, as we are not in a position to make the
        close calls based on fact-specific determinations. Not only
        are our trial judges observing the parties during the
        hearing, but usually . . . they have presided over several
        other hearings with the same parties and have a
        longitudinal understanding of the case and the best
        interests of the individual child involved. Thus, we must
        defer to the trial judges who see and hear the parties and
        can determine the credibility to be placed on each witness
        and, premised thereon, gauge the likelihood of the success
        of the current permanency plan. Even if an appellate court
        would have made a different conclusion based on the cold
        record, we are not in a position to reweigh the evidence
        and the credibility determinations of the trial court. . . .

In re R.J.T., 9 A.3d 1179, 1190 (Pa. 2010) (citation omitted).

        As has been often stated, an abuse of discretion does not
        result merely because the reviewing court might have
        reached a different conclusion. Instead, a decision may be
        reversed for an abuse of discretion only upon
        demonstration of manifest unreasonableness, partiality,
        prejudice, bias, or ill-will.



                                     - 10 -
J. S15034/14


In re Adoption of S.P., 47 A.3d 817, 826 (Pa. 2012) (citations omitted).

      This matter is controlled by the Juvenile Act, 42 Pa.C.S. § 6301 et seq.

When considering a petition for goal change for a dependent child, the trial

court considers:

         the continuing necessity for and appropriateness of the
         placement; the extent of compliance with the service plan
         developed for the child; the extent of progress made
         towards alleviating the circumstances which necessitated
         the original placement; the appropriateness and feasibility
         of the current placement goal for the child; and, a likely
         date by which the goal for the child might be achieved.
         [42 Pa.C.S.A. § 6351(f)].

In re A.K., 936 A.2d 528, 533 (Pa. Super. 2007) (some citations omitted).

      Additionally, section 6351(f.1) requires the trial court to make a

determination regarding the child’s placement goal.        Section 6351(f.1)

states, in pertinent part:

         (f.1) Additional determination.—Based upon the
         determinations made under subsection (f) and all relevant
         evidence presented at the hearing, the court shall
         determine one of the following:

                                 *     *      *

            (2) If and when the child will be placed for adoption,
            and the county agency will file for termination of
            parental rights in cases where return to the child’s
            parent, guardian or custodian is not best suited to the
            safety, protection and physical, mental and moral
            welfare of the child.

42 Pa.C.S. § 6351(f.1).[4]

4
 We note Father avers the court erred in failing to consider the parent-child
bond. We need not address this issue because it is not one of the statutory



                                     - 11 -
J. S15034/14


On the issue of a placement goal change, this Court has stated:

            When a child is adjudicated dependent, the child’s
         proper placement turns on what is in the child’s best
         interest, not on what the parent wants or which goals the
         parent has achieved. See In re Sweeney, 393 Pa. Super.
         437, 574 A.2d 690, 691 (1990) (noting that “[o]nce a child
         is adjudicated dependent . . . the issues of custody and
         continuation of foster care are determined by the child’s
         best interests”). Moreover, although preserving the unity
         of the family is a purpose of [the Juvenile Act], another
         purpose is to “provide for the care, protection, safety, and
         wholesome mental and physical development of children
         coming within the provisions of this chapter.” 42 Pa.C.S.
         § 6301(b)(1.1). Indeed, “[t]he relationship of parent and
         child is a status and not a property right, and one in which
         the state has an interest to protect the best interest of the
         child.” In re E.F.V., 315 Pa. Super. 246, 461 A.2d 1263,
         1267 (1983) (citation omitted).

In re K.C., 903 A.2d 12, 14-15 (Pa. Super. 2006).

      The guardian ad litem represents “the legal interests and the best

interests of the child.” 42 Pa.C.S. § 6311(a). The Juvenile Act details the

duties of a guardian ad litem as follows:

            (b) Powers and duties.─The guardian ad litem shall
         be charged with representation of the legal interests and
         the best interests of the child at every stage of the
         proceedings and shall do all of the following:

            (1) Meet with the child as soon as possible following
            appointment pursuant to section 6337 (relating to
            right to counsel) and on a regular basis thereafter in
            a manner appropriate to the child’s age and
            maturity.




factors the court considers in determining the child’s placement goal. See
42 Pa.C.S. § 6351(f).



                                    - 12 -
J. S15034/14


          (2) On a timely basis, be given access to relevant
          court and county agency records, reports of
          examination of the parents or other custodian of the
          child pursuant to this chapter and medical,
          psychological and school records.

          (3) Participate in all proceedings, including hearings
          before masters, and administrative hearings and
          reviews to the degree necessary to adequately
          represent the child.

          (4) Conduct such further investigation necessary to
          ascertain the facts.

          (5) Interview potential witnesses, including the
          child's parents, caretakers and foster parents,
          examine and cross-examine witnesses and present
          witnesses and evidence necessary to protect the best
          interests of the child.

          (6) At the earliest possible date, be advised by the
          county agency having legal custody of the child of:

          (i) any plan to relocate the child or modify custody or
          visitation arrangements, including the reasons
          therefor, prior to the relocation or change in custody
          or visitation; and

          (ii) any proceeding, investigation or hearing under
          23 Pa.C.S. Ch. 63 (relating to child protective
          services) or this chapter directly affecting the child.

          (7) Make specific recommendations to the court
          relating to the appropriateness and safety of
          the child’s placement and services necessary to
          address the child’s needs and safety.

          (8) Explain the proceedings to the child to the extent
          appropriate given the child’s age, mental condition
          and emotional condition.

          (9) Advise the court of the child’s wishes to the
          extent that they can be ascertained and present to
          the court whatever evidence exists to support the


                                  - 13 -
J. S15034/14


            child’s wishes. When appropriate because of the age
            or mental and emotional condition of the child,
            determine to the fullest extent possible the wishes of
            the child and communicate this information to the
            court. A difference between the child’s wishes under
            this paragraph and the recommendations under
            paragraph (7) shall not be considered a conflict of
            interest for the guardian ad litem.

42 Pa.C.S. § 6311(b)(1)-(9) (emphasis added).           A guardian ad litem’s

opinion is advisory. In re Adoption of R.J.S., 889 A.2d 92, 100 n.8 (Pa.

Super. 2005).

      In the instant case, Father’s brief does not point to any specific error

by the trial court. Specifically, Father’s brief raises the following assertions:

“the past history of the parents was given undue weight by the agencies and

the lower Court throughout this case;” “CYS was no longer interested in

helping [Mother and Father] hone their parenting skills;” Mother and Father’s

“behavior between themselves and between themselves and [Child] at the

supervised visits clearly shows that they are capable of parenting [Child]

properly;” the guardian ad litem stated her “strong objection to the

proposed goal change.” Father’s Brief at 13, 14, 15, 21.

      The trial court determined that changing the placement goal from

return home to adoption was in Child’s best interests. The court opined:

            Despite the efforts of multiple service providers, [Father
         and Mother] have not made necessary progress to assure
         the Court that it would be safe to return [Child] to their
         care and custody. [Father and Mother] have failed to meet
         the three goals that were set out for them in October 2012
         to show that they were capable of ensuring [Child’s] safety
         and meeting his ever-changing developmental needs. The


                                     - 14 -
J. S15034/14


       three goals were: (1) [Father and Mother] demonstrate the
       ability to take care of [Child]; (2) [Father and Mother] take
       care of themselves, including cooperating with services as
       recommended; (3) to secure and maintain stable housing
       and manage money carefully.             Over the course of
       reunification, [Father] has failed to progress on these goals
       in large part due to his lack of cooperation with FICS.
       [Father] has demonstrated an unwillingness to learn to
       become a better parent by telling [CYS] workers that they
       were unable to teach him anything, by being
       argumentative, and by being unresponsive to basic
       questions.

          First, [Father and Mother] have failed to show FICS that
       they are able to take care of [Child’s] basic needs. At
       visits when [Child] was an infant, they had difficulty mixing
       his formula properly while preparing his bottles. [Father
       and Mother] could not recognize [Child’s] basic cues, such
       as when he was hungry or needed a diaper change. When
       [Child] graduated to eating whole foods, [Father and
       Mother] continued to feed him baby food for his snack.
       They also regularly brought him an insufficient amount of
       snacks. Neither parent was able to show that they could
       care for [Child] on their own . . . .

           Second [Father and Mother] have shown an inability to
       take care of themselves, including an inability on [Father’s]
       part to cooperate with services. Although he continues to
       receive drug and alcohol counseling as well as anger
       management counseling, he has failed to show
       commitment and stability by routinely switching providers.
       [Father] had been working with Clear Concepts for drug
       and alcohol counseling, but quit. He had been working
       with Catholic Social Services for anger management
       issues, but quit. Similarly, [Mother] had been working
       with the Women’s Resource Center, but quit. She has not
       followed through on her commitment to attend counseling
       to deal with previous domestic violence that she has
       experienced. This inability to commit to counseling was
       especially an issue because [Father and Mother] needed to
       demonstrate progress in a short period of time. [Father
       and Mother] have also shown an inability to take care of
       themselves by failing to refrain from criminality. At the
       time of the goal change hearing in October 2013, [Father]


                                  - 15 -
J. S15034/14


           was incarcerated for driving on a suspended license.
           According to the Child Permanency Plan filed on November
           21, 2013, [Mother] was incarcerated in November 2013 as
           well.

              Third, [Father and Mother] have failed to show FICS
           that they are capable of maintaining a safe home that is
           appropriate for a young child or to manage their money
           carefully.  [Father and Mother] have been unable to
           maintain stable housing because they spend half of the
           week at their home in Pine Glenn, Pennsylvania and half of
           the week at [Father’s] parents’ house       in Bellefonte,
           Pennsylvania.    Although caseworkers repeatedly told
           [Father and Mother] that they needed to live in their home
           as though [Child] were there, they would not turn on the
           heat even when the outside temperatures necessitated
           doing so. They installed inappropriate and dangerous heat
           registers and left construction tools and materials
           unsecured throughout the house. . . .

              In short, [Father and Mother’s] minimal efforts to
           comply with the three goals set out for them over a year
           ago are not enough to overcome the agency’s legitimate
           concern for the safety and well-being of [Child] if he were
           to return to their care.

Trial Ct. Op. at 3-5.

      As stated above, this panel previously remanded for: (1) the trial court

to file a supplemental Pa.R.A.P. 1925(a) opinion addressing the guardian ad

litem’s opposition to the goal change; and (2) the guardian ad litem to file

an appellate brief in response to the trial court’s supplemental Rule 1925(a)

opinion.

              In this case, the guardian ad litem stated [at the
           October 14th hearing] that she opposed the goal change
           because in the months she had known [Mother and
           Father], they had demonstrated “increased maturity and
           responsibility,” she believed that reuinification had not
           been successful due to “personality conflicts,” and she did


                                     - 16 -
J. S15034/14


         not “see any way in which [Mother and Father] are
         currently unfit.” N.T. [ ] at 135. She did not present
         testimony or evidence to support her opinion. The Court
         disagreed with her assessment of [Mother and Father’s]
         abilities. As explained in this [c]ourt’s initial 1925(a), the
         testimony showed that [Mother and Father] had not
         improved their maturity or taken responsibility for
         bettering their parenting skills or finances. N.T. [ ] at 135-
         140.[5] Although the [c]ourt recognized that [Mother and
         Father] had made some changes, the changes were not
         significant enough to overcome the [c]ourt’s concern that
         the best interests of [Child] were not being met through
         reunification. Further, the [c]ourt did not believe that
         “personality conflicts” had affected reunification, but rather
         [Mother and Father’s] inability to modify their behavior to
         meet the goals set for them had made reunification
         services unsuccessful.       Thus, the [c]ourt ultimately
         concluded that the recommendation set forth by the
         guardian ad litem was not supported by the competent
         testimony and evidence.

Trial Ct. Op., 9/25/14, at 2.

      In the brief following remand, the guardian ad litem stated:

            The undersigned counsel is not blind to the
         shortcomings of [Father], and did not recommend an
         immediate return of [Child] to [Mother and Father]. . . .

            The real issues for [Father] are centered on a possible
         history of domestic violence and a known criminal history.
         Unfortunately, the veracity of the domestic violence claim
         has not been tested and minimal information is available.
         The criminal record is undisputed, and it is agreed that a
         parent needs to stay out of jail to provide familial security
         and stability. The reasons for [Child’s] placement were
         based in large part on his mother’s history with [CYS].
         Most of the initial problems have been resolved, and it
         remains uncertain whether additional reunification
         services can provide a full remedy. . . .               The

5
  Counsel for CYS indicated that at the time of the hearing the only major
change was the fact that Father was in prison. N.T. at 139.



                                     - 17 -
J. S15034/14


        undersigned counsel notes that a very significant
        amount of time has passed, complicating matters,
        but [Child] would remain in his supportive foster
        home during potential future reunification. At the
        end of services, his best interests would be
        reevaluated.

Guardian Ad Litem’s Brief at 2-3 (emphasis added).

     The trial court considered, inter alia, the continuing necessity for

placement, compliance with the service plan, and the extent of Father’s

progress in alleviating the circumstances which necessitated placement.

See 42 Pa.C.S. § 6351(f); In re A.K., 936 A.2d at 533.           The court

concluded that changing the placement goal from return home to adoption

was in Child’s best interests. See 42 Pa.C.S. § 6351(f.1); In re K.C., 903

A.2d at 14-15. We discern no abuse of discretion. See In re R.J.T., 9 A.3d

at 1190.   Accordingly, we affirm the trial court’s order, changing Child’s

permanency goal to adoption.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 12/19/2014




                                  - 18 -